— In a matrimonial action in which the parties were divorced by judgment dated April 9, 1984, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (McCabe, J.), dated October 2, 1987, as, upon his application for a change of custody, directed that the matter be referred to the Nassau County and Sullivan County Probation Departments for an investigation into the child’s home circumstances, and the plaintiff wife cross-appeals from so much of the same order as referred the matter to the Nassau County and Sullivan County Probation Departments and modified the existing visitation arrangements pending determination of the application.
Ordered that the appeal and cross appeal are dismissed, without costs or disbursements.
The order from which the parties appeal was an interim order issued pending the determination of the application for change of custody. That application has now been finally determined in an order of the same court dated January 29, 1988, which supersedes the order under review. The parties’ rights are now governed by that subsequent order and their remedies, if any, are on an appeal therefrom. Mangano, J. P., Brown, Lawrence and Harwood, JJ., concur.